FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 22, 2020

                                       No. 04-20-00488-CV

                           SHENANDOAH CHURCH OF CHRIST,
                                     Appellant

                                                 v.

                                     Gabriel RODRIGUEZ,
                                            Appellee

                   From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-10952
                         Honorable Angelica Jimenez, Judge Presiding


                                          ORDER

        A copy of appellant’s notice of appeal was filed in this court on October 1, 2020. When
the notice of appeal was filed, this court notified appellant in writing that:

       (1) the filing fee in the amount of $205.00 had not been paid;
       (2) the docketing statement for this appeal had not been filed; and
       (3) the certificate of service attached to the notice of appeal did not certify that any court
           reporter was served in accordance with section 51.017(a) of the Texas Civil Practice
           and Remedies Code.

      The clerk instructed appellant to remit the filing fee, file a docketing statement, and file
an amended notice of appeal certifying proper service on the responsible court reporter by
October 12, 2020. At this time, the filing fee has not been paid and neither a docketing statement
nor amended notice of appeal has been filed.

         We therefore ORDER appellant to show cause in writing, by November 2, 2020, that
either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal without paying the
filing fee. If appellant fails to respond within the time provided, this appeal will be dismissed for
failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c).

       We further ORDER appellant to file a docketing statement by November 2, 2020.
                                                                                        FILE COPY

        We further ORDER appellant, by November 2, 2020, to file either: (1) an amended
notice of appeal in compliance with section 51.017(a) of the Texas Civil Practice and Remedies
Code; or (2) a response stating that appellant will pursue this appeal without a reporter’s record.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court